Exhibit 10.1

 

Execution Copy

 

AGREEMENT

 

This Agreement is entered into as of the 17th day of September 2004, between
DYNAMIC MATERIALS CORPORATION, a Delaware corporation (“DMC”), acting through
its unincorporated division SPIN FORGE (“DMC/SF”) and AEROJET-GENERAL
CORPORATION, an Ohio corporation (“Aerojet”).

 

RECITALS

 

WHEREAS, DMC/SF is the owner and operator of certain technology, equipment and
tooling used in the manufacture of certain rocket motor case and pressure tanks
manufactured at DMC/SF’s El Segundo facility (the “Facility”);

 

WHEREAS, DMC/SF is terminating all of its operations at the Facility, including
its rocket motor case and pressure tanks manufacturing operations (the
“Business”);

 

WHEREAS, DMC is leasing to Aerojet certain equipment used in the manufacture of
rocket motor case and pressure tanks (the “Spin Forge Assets”);

 

WHEREAS, Aerojet desires to lease the Facility and the Spin Forge Assets, and to
acquire the necessary technology, in order to manufacture rocket motor cases and
pressure tanks and continue operation of the Business, and DMC/SF is willing to
lease the Facility and Spin Forge Assets and sell the technology to Aerojet on
the terms and conditions set forth in this Agreement and the Ancillary
Agreements (as hereinafter defined);

 

NOW, THEREFORE, the parties agree as follows:

 

1.                  Ancillary Agreements.  Concurrently with the execution and
delivery of this Agreement, the parties shall execute and deliver a Real
Property Lease with respect to the Facility which Aerojet shall lease from
DMC/SF (the “Sublease”), an Equipment Lease for the lease of the Spin Forge
Assets (the “Equipment Lease”), a Transition Services Agreement (the “TSA”)
relating to certain services to be provided by DMC to Aerojet after Closing in
connection with the transfer of the Business; and an Option Agreement relating
to the Real Property (the

 

1

--------------------------------------------------------------------------------


 

“Option Agreement”).  The Sublease, the Equipment Lease, the TSA and the Option
Agreement are referred to herein as the “Ancillary Agreements.”

 

2.                  Sale and Purchase of Assets; Liabilities.

 

2.1            Sale and Purchase.        Upon the terms and subject to the
conditions of this Agreement, DMC/SF shall sell, convey, assign, transfer and
deliver to Aerojet, and Aerojet shall purchase and acquire from DMC/SF, free and
clear of any encumbrances, all of DMC/SF’s right, title and interest in DMC/SF’s
property and assets, tangible and intangible, used in the Business and described
below (but excluding the Excluded Assets):

 

(a)             the property listed or described in Schedule 2.1(a), including,
without limitation, usable inventory together with any existing warranty by the
manufacturers or sellers or lessors of any item or component part thereof and
all existing maintenance records and other documents related thereto
(collectively, the “Scheduled Property”);

 

(b)            the books and records, including business records, books, models,
tracings, films, slides, art work and printing plates, tool drawings, plans,
designs, blueprints, schematic drawings, engineering data, computer software
(object code, and, to the extent transferable, source code) data and the like in
the possession of and used by DMC/SF relating specifically to the Business,
including, records relating to the purchase of materials, supplies and services,
as set forth in Schedule 2.1(b); (collectively, the “Books and Records”).

 

(c)             all right, title and interest to the intangible personal
property of DMC/SF used in connection with the Business as currently conducted,
including all copyrights, trademark and trade name rights to the name “Spin
Forge,” and any other Information used in connection with the Business as
currently conducted, as listed in Schedule 2.1(c), together with the goodwill of
the Business associated therewith.  “Information” means any and all documented
and undocumented information (including patents and patent applications),
including software code, documentation, maskworks, test algorithms, technical
information, data and drawings of whatever kind in whatever medium,
specifications, know-how, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, nonpatented inventions, discoveries, and
ideas, past and current manufacturing and distribution methods and processes,
current and anticipated customer requirements, price lists, part lists, customer
lists, market

 

2

--------------------------------------------------------------------------------


 

studies, business plans, database technologies, systems, structures,
architectures, improvements, devices, concepts, methods and information, however
documented, and any and all notes, analysis, compilations, studies, summaries,
and other material containing or based, in whole or in part, on any information
included in the foregoing.  “Spin Forge Technology” means Information, including
Information relating to the manufacture of ATACMS, HAWK, HSAD and other rocket
motor cases, as well as pressure tanks for the Minuteman and Delta II rockets
and certain forging and machining development work for General Electric
Corporation and Chart Industries owned by DMC/SF or for which DMC/SF has a right
to license to Aerojet without any cost to DMC/SF; that is or has been used in or
is necessary for the use in the operation of the Spin Forge business or the
manufacture of the Products.  DMC/SF will promptly deliver to Aerojet, the Spin
Forge Technology with respect to the Products as set forth in Schedule 2.1(c);

 

(d)            the contracts listed in Schedule 2.1(d); and

 

(e)             the Licenses and Permits relating exclusively to the Business
and listed on Schedule 2.1(e).

 

All of the property and assets to be transferred to Aerojet as set forth in
Section 2.1 (a)-(e) is referred to collectively as the “Acquired Assets,” which
the parties hereto acknowledge does not include the assets subject to the
Equipment Lease.

 

2.2            Excluded Assets.  Notwithstanding anything to the contrary
contained in Article 2.1 or elsewhere in this Agreement, all assets of DMC/SF
not described in Article 2.1 hereof (collectively, the “Excluded Assets”) are
not part of the sale and purchase contemplated hereunder, are excluded from the
Assets and shall remain the property of DMC/SF after the Closing.

 

2.3            Purchase Price.  The aggregate purchase price for the Assets
shall be One Million Six Hundred and Sixty Six Thousand Nine Hundred and Twenty
Seven Dollars ($1,664,927) as determined by the parties acting in good faith,
such amount being equal to DMC/SF’s direct costs plus manufacturing overhead,
determined in accordance with applicable federal acquisition regulations, cost
accounting standards and generally accepted accounting principles, but not to
exceed contracted or budgeted value, if such contracted or budgeted values

 

3

--------------------------------------------------------------------------------


 

exist.  This lump-sum price shall be adjusted based on mutual agreement of
inventory value at the time of Closing.  Payment will be made net ninety (90)
days after the inventory enters Aerojet’s manufacturing Work-in-Process
accounts, but in no event later than January 1, 2007. Aerojet shall notify DMC
on the first day after the accounting close of each month as to which products
entered Work-in-Process in the prior month.  The value the parties attributed to
each item included in the Scheduled Property shall be listed on Schedule 2.1(a),
as adjusted for sales and production activity through the Closing Date pursuant
to mutually-agreed upon criteria.

 

2.4            Liabilities.

 

(a)             No Assumed Liabilities.  Aerojet shall assume no liabilities of
DMC/SF in connection with the transactions contemplated by this Agreement. 
Aerojet shall assume only those liabilities of DMC/SF that are arising out of,
relating to or otherwise in any respect of contracts included in the Acquired
Assets to the extent such obligations or liabilities (1) arise out of events or
conditions occurring after the Closing Date or arise out of the operation of the
Business after the Closing Date, or (2) arise out of events or conditions
occurring after the Closing Date. The Assumed Liabilities include:

 

(i) any Environmental Matter (as defined in Article 3.10 hereof) including but
not limited to (1) any violation, liability, penalty, cost, damage, fine, order,
judgment or obligation under Environmental Laws (as defined in Article 3.10
hereof) to the extent they arise out of acts or omissions occurring after the
Closing Date, (2) the presence of any and all environmental conditions,
environmental liabilities or Hazardous Substances (as defined in Article 3.10
hereof) at, in, by, from, or related to, the Facility or the operation of the
Business that arose, commenced, occurred or existed after the Closing Date; or
(3) the recycling, reclamation, incineration, or the arrangement of
transportation, by Aerojet in the operation of the Facility or of the Business
of any Hazardous Substances (as defined in Article 3.10 hereof) that occurred
after the Closing Date;

 

(ii) any workplace safety liability arising under federal, state, or local
occupational safety laws for acts or incidents occurring after the Closing Date
(e.g., OSHA);

 

4

--------------------------------------------------------------------------------


 

(b)            Retained Liabilities.  All debts, liabilities, or obligations
that (1) arise out of events or conditions occurring on or prior to the Closing
or arise out of the operation of the Business at or prior to the Closing or (2)
arise, mature or become due at or prior to the Closing, shall remain the sole
responsibility of and shall be retained, paid, performed and discharged by
DMC/SF.  Aerojet shall not assume, pay, or in any way be liable or responsible
for any of such debts, liabilities, or obligations (collectively, the “Retained
Liabilities”), including but not limited to:

 

(i)                any wages, salary, severance, bonuses, commissions, vacation
or holiday pay, post retirement medical benefits, fringe benefits, long-term
disability benefits, life insurance benefits, any duties, obligations or
liabilities arising under any employee benefit plan, policy or practice, whether
defined by ERISA or otherwise, relating to the Business employees or other
amounts due to any employees or former employees of the Business which accrue on
or before the date such employees become employees of Aerojet (as provided in
Article 6.1 hereof), including but not limited to claims (for severance benefits
and otherwise) by such employees that were discharged or constructively
discharged pursuant to the transactions contemplated pursuant to this Agreement;
as well as any federal, state, or local government claims, audit charges,
enforcement actions, or other proceedings regarding labor, employment or
socioeconomic issues;

 

(ii)             any liability or obligation of DMC/SF relating to, resulting
from, caused by, or arising out of the ownership, operations or control of the
Business (including but not limited to breach of contract and warranty claims
relating to products delivered prior to the Closing Date, except for those
products delivered to Aerojet) by DMC/SF,

 

(iii)          any Environmental Matter (as defined in Article 3.10 hereof)
including but not limited to (1) any violation, liability, penalty, cost,
damage, fine, order, judgment or obligation under Environmental Laws (as defined
in Article 3.10 hereof) to the extent they arise out of acts or omissions
occurring on or prior to the Closing Date, (2) the presence of any and all
environmental conditions, environmental liabilities or Hazardous Substances (as
defined in Article 3.10 hereof) at, in, by, from, or related to, the Premises or
the operation of the Business that arose, commenced, occurred or existed prior
to the Closing Date; and (3) the recycling, reclamation, incineration, or the
arrangement of transportation, by

 

5

--------------------------------------------------------------------------------


 

DMC/SF in the operation of the Premises or of the Business of any Hazardous
Substances (as defined in Article 3.10 hereof) that occurred on or before the
Closing Date;

 

(iv)         any Worker’s Compensation liability;

 

(v)            any workplace safety liability arising under federal, state, or
local occupational safety laws (e.g., OSHA);

 

(vi)         any supplier or vendor liabilities, except as specifically agreed
to at Closing and pursuant to assignment or novation of any such contract.

 

3.                  Representations and Warranties of DMC/SF.  DMC/SF represents
and warrants to Aerojet as follows:

 

3.1            DMC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the power and
authority to own its properties and to carry on its business as now conducted.

 

3.2            DMC/SF has the power and authority to enter into this Agreement
and the Ancillary Agreements and to consummate the transactions contemplated
herein and therein.  This Agreement has been duly executed and delivered by
DMC/SF and the Ancillary Agreements, upon execution by DMC/SF, will have been
duly executed and delivered by DMC/SF, and each such agreement is or upon
execution will be a valid and binding obligation of DMC/SF, enforceable against
DMC/SF in accordance with its terms.  Neither the execution of this Agreement or
the Ancillary Agreements by DMC/SF nor the consummation of the transactions
contemplated herein or therein by DMC/SF will violate, conflict with or result
in the breach of any provision of the Certificate of Incorporation or Bylaws of
DMC or any contract, agreement, license, lease, sublease or arrangement or
series of related contracts (excluding purchase orders and customer orders in
the ordinary course of business), (i) which involves annual expenditures or
receipts by DMC/SF of more than $[25,000] or (ii) which provides for
performance, regardless of amount, over a period in excess of one year after the
date of such contract, arrangement or commitment, except as would not have a
Material Adverse Effect.

 

3.3            Except as would not reasonably be likely to have, individually or
in the aggregate, a material adverse effect on the operation of the Business (a
“Material Adverse

 

6

--------------------------------------------------------------------------------


 

Effect”), no approval of or filing, other than those approvals or filings that
have been obtained or made, with any foreign, federal, state or local court,
authority or administrative agency is necessary to authorize the execution and
delivery of this Agreement and the Ancillary Agreements by DMC/SF or the
consummation of the transactions contemplated herein and therein by DMC/SF.

 

3.4            To the knowledge of DMC/SF, as of the date hereof there are no
pending complaints, investigations or other enforcement proceedings by OSHA or
other state, county or local health and safety agencies against DMC/SF relating
to the equipment leased pursuant to the Equipment Lease (the “Leased Equipment”)
in a manner that would have a Material Adverse Effect.

 

3.5            To the knowledge of DMC/SF, as of the date hereof there are no
actions, claims, proceedings, and investigations (“Actions”), including without
limitation Actions for personal injuries, products liability, or breach of
warranty arising from products sold by DMC/SF, threatened against DMC/SF or any
properties or rights of DMC/SF (including, without limitation, the patents,
trademarks, copyrights, technology, know-how, or processes sold pursuant to
Sections 2.1(b) and (c) hereto), before any court, arbitrator, or administrative
or governmental body.  To the knowledge of DMC/SF, there are no such Actions
threatened challenging the validity or propriety of, or otherwise relating to or
involving, this Agreement, any Ancillary Agreement, or the transactions
contemplated hereby or thereby.  To the knowledge of DMC/SF, no state of facts
exists that would constitute grounds for (i) the institution of any Action
against DMC/SF or against any properties or rights of DMC/SF, except for those
Actions that would not have a Material Adverse Effect, or (ii) the challenge of
the validity or propriety of the transactions contemplated by this Agreement or
any other Ancillary Agreement.  DMC/SF is not subject to any judgment, order, or
decree entered in any lawsuit or proceeding that has materially adversely
affected, or that can reasonably be expected to materially affect, the
transactions contemplated by this Agreement, DMC/SF, or the Transferred Assets,
including, without limitation, DMC/SF’s business practices and its ability to
acquire any property or conduct business in any way.

 

7

--------------------------------------------------------------------------------


 

3.6            Contracts and Commitments.

 

(a)             Schedule 3.6 hereto contains a complete list of each contract
and commitment of DMC/SF that is material to the operations, assets, business,
or financial condition of DMC/SF or that by its terms can reasonably be expected
to require future payment by or to DMC/SF of $25,000 or more, including but not
limited to the following:

 

(i)                all employment contracts and commitments between the Business
and its employees, other than those terminable by the Business at will and
without payment or penalty;

 

(ii)             all collective bargaining agreements and union contracts to
which the Business is a party;

 

(iii)          all contracts or commitments, written or oral, which involve
annual expenditures or receipts by the Business in excess of $25,000 with
distributors, brokers, manufacturer’s representatives, sales representatives,
service or warranty representatives, customers, and other persons, firms, or
corporations engaged in the sale or distribution of the Business’ products;

 

(iv)         all purchase orders issued by the Business in excess of $25,000,
all sales orders received by the Business in excess of $25,000, and all purchase
or sales orders that call for delivery or performance on a date more than one
year from the date of this Agreement;

 

(v)            all contracts and arrangements between the Business or any person
or entity that controls, is controlled by, or is under common control with, the
Business or any family member of any such person (such entity or person, being
hereinafter referred to as an “Affiliate”)

 

(b)            The Business is not a party to any written agreement that would
restrict it from carrying on any line of business anywhere in the world.

 

(c)             Each of the contracts listed on Schedules 2.1(d) and 3.6 is
valid and binding and has been entered into in the ordinary course of business. 
The Business is not in default under or in material breach or violation of, and
DMC/SF has not received notice of any asserted claim of default by any other
party under, or a breach or violation of, any of the contracts, agreements, and
commitments set forth in Schedules 2.1(d) and 3.6 hereto.

 

8

--------------------------------------------------------------------------------


 

3.7            Title to Properties; Absence of Liens and Encumbrances.  Except
as set forth on Schedule 3.7 hereto, DMC/SF has good and marketable title to or
a valid leasehold interest in all of its properties and assets, tangible and
intangible, free and clear of all liens and encumbrances.  There is no material
asset used or required by DMC/SF in the conduct of its business which is not
owned by the DMC/SF or licensed or leased to it pursuant to one of the licenses
or leases listed in Schedules 3.8 and 3.9 hereto.

 

3.8            Leases.  Schedule 3.8 hereto contains a complete list of (i) each
lease pursuant to which DMC/SF leases, as lessor or lessee, any real property
interest and (ii) each lease pursuant to which DMC/SF leases, as lessor or
lessee, any type of property where Aerojet’s inability to acquire DMC/SF’s
rights thereunder would have a Material Adverse Effect.  Each such lease is
valid and binding and is in full force and effect, subject only to exceptions
based on bankruptcy, insolvency or similar laws of general application, and,
there are no existing defaults by any party to any such lease, or any condition,
event or act known to DMC/SF which, with notice or lapse of time or both, would
constitute such a default.  Without limiting the foregoing, DMC/SF is not in
default under any of such leases, and DMC/SF has not received any notice from
any person asserting a default by DMC/SF under any such lease.

 

3.9            Intellectual Property.  DMC/SF owns, licenses, or otherwise has
the right to use all Information and Spin Forge Technology used in the Business
as currently conducted.  Schedule 2.1(c) hereto contains a complete and accurate
list of (i) all patents, trademarks, copyrights, technology, know-how, work
instructions, and processes used or proposed to be used by DMC/SF, all
applications therefor, and all licenses and other agreements relating thereto;
and (ii) all agreements relating to technology, know-how, or processes that
DMC/SF is licensed or authorized to use by others or licenses or authorizes
others to use.  Except as set forth in any of such licenses or agreements,
DMC/SF has the sole and exclusive right to use its patents, trademarks,
copyrights, technology, know-how, and processes identified in Schedule 2.1(c)
and no consent of any third party is required for the use thereof by Aerojet
upon completion of the transfer of the Acquired Assets.  To DMC/SF’s knowledge,
no claims have been asserted by any person to the use of any such patents,
trademarks, copyrights, technology, know-how, or processes, or challenging or
questioning the validity or effectiveness of any such license or agreement, and
DMC/SF knows of no valid basis for any such claims.  DMC/SF has not received

 

9

--------------------------------------------------------------------------------


 

any notice and is not aware of any facts or alleged facts indicating that the
use of such patents, trademarks, copyrights, technology, know-how, or processes
by DMC/SF infringes on the rights of any other person. No additional proprietary
rights other than those listed on Schedule 2.1(c) are material to the conduct of
the Business of DMC/SF.

 

3.10      Environmental Matters.  For purposes of this Article 3.10, the
property of DMC/SF shall mean the Facility subject to the Sublease and the
Leased Equipment.  Additionally, for purposes of this Article 3.10, “Hazardous
Substance” means any chemical, waste, pollutant, contaminant or toxic, reactive
or corrosive material or substance, or any other chemical, material, or
substance included in the definition of “pollutant,” “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous materials,” “toxic substances” or “toxic pollutants” or
words of similar import, the release of which is prohibited, limited or
regulated by any governmental authority under any Environmental Law.  Further,
“Environmental Laws” means any U.S. federal, state, county or local law,
statute, or ordinance that regulates or relates to the existence of, or provides
a remedy for, release of Hazardous Substances, the protection of the
environment, natural resources or the environment, the management of Hazardous
Substances, or other activities involving Hazardous Substances.  Environmental
Laws include all of the following federal laws and amendments thereto, their
implementing regulations and all state and local laws, regulations and
ordinances that regulate the same subject matter: (a) the Comprehensive
Environmental Response, Compensation and Liability Act (CERCLA), 42 USC 9601 et
seq.; (b) the Solid Waste Disposal Act, 42 USC 6901 et seq., including the
Resource Conservation and Recovery Act (RCRA), and Laws governing underground
storage tanks; (c) the Toxic Substances Control Act (TSCA), 15 USC 2601 et seq.,
including those provisions governing use and disposal of Polychlorinated
Biphenyls (PCBs); (d) the Hazardous Materials Transportation Act (HMTA), 49 USC
5101 et seq.; (e) the Federal Insecticide, Fungicide and Rodenticide Act
(FIFRA), 7 USC 136 et seq.; (f) the Clean Air Act, 42 USC 7401 et seq.; (g) the
Federal Water Pollution Control Act, 33 USC 1251 et seq.; (h) the Emergency
Planning and Community Right-to-Know Act (EPCRA), 42 USC 11001 et seq.; and (i) 
the Safe Drinking Water Act, 42 USC 300f et seq.

 

Except as set forth on Schedule 3.10, to the knowledge of DMC/SF:

 

10

--------------------------------------------------------------------------------


 

(a)             the operations of DMC/SF comply in all material respects with
all applicable Environmental Law.

 

(b)            DMC/SF has obtained, is in compliance with, and has made all
appropriate filings for issuance or renewal of, all permits, licenses,
authorizations, registrations, notices or other governmental consents required
by applicable Environmental Laws (“Environmental Permits”) issued to, or
required to be obtained or maintained by DMC/SF to carry on its business as
presently conducted, including any amendment, modification, limitation,
condition or renewal thereof.  Schedule 3.10(b) hereto sets forth all such
Environmental Permits required for the operation of the business of DMC/SF and
all such Environmental Permits are in good standing and DMC/SF is in compliance
in all material respects with all terms and conditions of such permits and there
is no ongoing or threatened action to revoke or modify such permits.  DMC/SF
knows of no intention on the part of any relevant authority to revoke, suspend,
invalidate, vary, or modify in any material respect or not renew any
Environmental Permits.  No Environmental Permits contain any conditions making
them personal to DMC/SF.

 

(c)             DMC/SF has not filed or received any notice under any
Environmental Law indicating, at any time since DMC/SF has owned, leased or
operated the Facility, a past or present unauthorized disposal or release of a
Hazardous Substance in violation of or imposing liability under any
Environmental Law, and DMC/SF has timely filed or prepared all material notices,
reports and plans required to be filed or prepared, as the case may be, under
all applicable Environmental Laws with respect to the past or present
manufacturing, processing, use, treatment, storage or disposal of a Hazardous
Substance or reporting of a spill or release of a Hazardous Substance during its
lease of the Facility. No discharge, release, spillage, uncontrolled loss,
seepage, or filtration of any Hazardous Substance has occurred at, upon or under
the Premises at any time owned, leased or operated by DMC/SF which was not
authorized pursuant to and in accordance with Environmental Permits.

 

(d)            DMC/SF does not utilize, store, dispose of, treat, generate,
process, transport, release, or own any Hazardous Substance, nor has DMC/SF ever
done so.

 

(e)             There are no above ground or underground storage tanks on or in
the Facility owned or operated by DMC/SF from which there have been releases of
Hazardous

 

11

--------------------------------------------------------------------------------


 

Substances, except as permitted by law or where the releases would not have a
material adverse effect on human health or safety or DMC/SF.

 

(f)               DMC/SF has not received any notice of writs, injunctions,
decrees, orders, or judgments outstanding, or suits, claims, actions,
proceedings, or investigations instituted or threatened under any Environmental
Laws, including, but not limited to, any notice from any governmental authority
or private or public entity advising DMC/SF that it is or is potentially
responsible for response costs under CERCLA or any analogous state law with
respect to a release or threatened release of Hazardous Substances.

 

(g)            DMC/SF has not received notice of any failure of DMC/SF to comply
in any material respect with any Environmental Law or the requirements of any
Environmental Permit, or any failure of DMC/SF to have any Environmental
Permit.  DMC/SF has heretofore made available to Aerojet true, correct and
complete copies of all material reports, correspondence, memoranda, computer
data and the complete files relating to environmental matters in the possession
or control of DMC/SF with respect to the Facility.

 

(h)            DMC/SF has not paid any material fine, penalty or assessment
within the prior five years with respect to environmental matters relating to
the Premises.

 

(i)                DMC/SF has in effect an environmental insurance policy that
covers (subject to the terms and conditions of the policy) the Premises, among
other properties, as summarized on the attached Schedule 3.10(i).

 

3.11      Compliance with Laws.  DMC/SF is not in violation of, has not been
charged with any violation of, or, to the best of its knowledge, is not under
any investigation with respect to any charge concerning any violation of any
requirements of law (other than Environmental Laws which are covered in Section
3.11).  DMC/SF is in substantial compliance with respect to any order, writ,
injunction or decree of any court, agency or instrumentality.

 

3.12      Licenses and Permits.  Schedule 3.12 sets forth a complete and correct
list of all material licenses and permits specifically related to the design,
manufacture, and export licensing of the products of the Business (the “Licenses
and Permits”).

 

3.13      Litigation.                             No statute, regulation or
order of any governmental body is in effect that restrains or prohibits the
transactions contemplated hereby, nor are there any Actions or proceedings
pending before any governmental body challenging the lawfulness,

 

12

--------------------------------------------------------------------------------


 

validity or propriety of or seeking to prevent, or otherwise relating to or
involving, any of the transactions contemplated by this Agreement or any of the
Ancillary Agreements or seeking monetary or other relief by reason of the
consummation of any of such transactions.

 

4.                  Representations and Warranties of Aerojet.  Aerojet
represents and warrants to DMC/SF as follows:

 

4.1            Aerojet is a corporation duly organized, validly existing and in
good standing under the laws of the State of Ohio, has full power and authority
to own its properties and to carry on its business as now conducted.

 

4.2            Aerojet has full power and authority to enter into this Agreement
and the Ancillary Agreements and to consummate the transactions contemplated
herein and therein.  This Agreement has been duly executed and delivered by
Aerojet and the Ancillary Agreements, upon execution by Aerojet, will have been
duly executed and delivered by Aerojet, and each such Agreement is or upon
execution will be a valid and binding obligation of Aerojet, enforceable in
accordance with its terms.  Neither the execution of this Agreement or the
Ancillary Agreements by Aerojet nor the consummation of the transactions
contemplated herein or therein by Aerojet will constitute or cause a breach or
violation of any covenant or obligation binding upon Aerojet or affecting any of
its properties.

 

4.3            No approval of or filing with any federal, state or local court,
authority or administrative agency is necessary to authorize the execution of
this Agreement by Aerojet or the consummation of the transactions contemplated
herein by Aerojet.

 

4.4            No statute, regulation or order of any governmental body is in
effect that restrains or prohibits the transactions contemplated hereby, nor are
there any Actions or proceedings pending before any governmental body
challenging the lawfulness, validity or propriety of or seeking to prevent, or
otherwise relating to or involving, any of the transactions contemplated by this
Agreement or any of the Ancillary Agreements or seeking monetary or other relief
by reason of the consummation of any of such transactions.

 

5.                  Indemnification.

 

5.1            Indemnification by DCM/SF.  Subject to the limits set forth in
this Article 5, DMC/SF agrees to indemnify, defend and hold Aerojet and each of
Aerojet’s Affiliates,

 

13

--------------------------------------------------------------------------------


 

officers, directors, employees, agents, successors and assigns (Aerojet and such
persons are collectively hereinafter referred to as “Aerojet’s Indemnified
Persons”) harmless from and against any and all loss, liability, damage or
deficiency (including reasonable attorneys’ fees) (collectively “Losses”) that
Aerojet’s Indemnified Persons may suffer, sustain, incur or become subject to,
caused by or due to: (a) any breach of any representation or warranty of DMC/SF
in this Agreement; (b) the failure to perform any covenant, undertaking,
agreement or other obligation of DMC/SF under this Agreement; (c) any Excluded
Asset; or (d) any Retained Liability.

 

5.2            Indemnification by Aerojet.  Subject to the limits set forth in
this Article5, Aerojet agrees to indemnify, defend and hold DMC/SF and DMC/SF’s
Affiliates, officers, directors, employees, agents, successors and assigns
(DMC/SF and such persons are hereinafter collectively referred to as “DMC/SF’s
Indemnified Persons”), harmless from and against any and all Losses that
DMC/SF’s Indemnified Persons may suffer, sustain, incur or become subject to,
caused by or due to: (a) any breach of any representation or warranty of Aerojet
in this Agreement; (b) the failure to perform any covenant, undertaking,
agreement or other obligation of Aerojet under this Agreement; or (c) the
ownership, operations or control of the Business after the Closing or (d) any of
the Acquired Assets after they have been delivered from DMC/SF to Aerojet.

 

5.3            Survival of Representations and Warranties; Deductible. The
several representations and warranties of the parties contained in this
Agreement and the parties’ right to indemnity in accordance with this Article 5
shall survive the Closing Date and shall remain in full force and effect
thereafter as follows: with respect to Article 3 (except for Article 3.10) for a
period of 12 months after the Closing Date; with respect to Article 3.10 upon
the earlier of (i) the termination of the Sublease or (ii) the assumption by
Aerojet of the Master Lease (as defined in the Sublease); for all other
representations and warranties, for a period of 12 months after the Closing Date
and shall be effective with respect to any inaccuracy therein or breach thereof,
notice of which shall have been duly given within such 12 month period in
accordance with Article 5.4 hereof, after which 12-month or the Sublease term, ,
as the case may be, they shall terminate and be of no further force or effect. 
Anything to the contrary contained herein notwithstanding, neither party shall
be entitled to any recovery from the other party with respect

 

14

--------------------------------------------------------------------------------


 

to any inaccuracy or breach of such warranties or representations unless and
until the amount of such Loss suffered, sustained or incurred by the asserting
party, or to which such party becomes subject, by reason of such inaccuracy or
breach, shall exceed Ten Thousand Dollars ($10,000.00) calculated on a
cumulative basis and not a per item basis (the “Basket Amount”), and then only
with respect to the excess over the Basket Amount but in no event shall either
party be liable to the other in an aggregate amount in excess of Eight Hundred
Thousand Dollars ($800,000.00) (the “Cap”).  The Basket Amount and the Cap shall
not be applicable to claims arising under Article 3.12 (Title to Transferred
Assets) or to claims based on fraud, willful misrepresentation or deceit.

 

5.4            Notice and Opportunity to Defend.  If there occurs an event that
either party asserts is an indemnifiable event pursuant to Articles 5.1 and 5.2
hereof, the party seeking indemnification (the “Indemnitee”) shall notify the
party obligated to provide indemnification (the “Indemnitor”) promptly.  If such
event involves (i) any claim, or (ii) the commencement of any action or
proceeding by a third person, the Indemnitee will give the Indemnitor written
notice of such claim or the commencement of such action or proceeding within 15
days of the Indemnitee’s becoming aware thereof; provided, however, that delay
or failure to so notify the Indemnitor shall only relieve the Indemnitor of its
obligations to the extent, if at all, that it is prejudiced by reasons of such
delay or failure.  The Indemnitor shall have a period of 30 days within which to
respond thereto.  If the Indemnitor accepts responsibility within such 30 day
period, the Indemnitor shall provide the Indemnitee with such assurances as may
be reasonably required by the Indemnitee to assure that the Indemnitor will
assume and be responsible for the entire liability at issue, subject to the
Cap.  The Indemnitee agrees to cooperate fully with the Indemnitor and its
counsel in the defense against any such asserted liability.  In any event, the
Indemnitee shall have the right to participate in a non-controlling manner and
at its own expense in the defense of such asserted liability.  Any compromise of
such asserted liability by the Indemnitor shall require the prior written
consent of the Indemnitee, which shall not be withheld unreasonably, and until
such consent is obtained, the Indemnitor shall continue defense of such asserted
liability.  If, however, the Indemnitee refuses its consent to a bona fide offer
of settlement that the Indemnitor wishes to accept, the Indemnitee may continue
to pursue such matter, free of any participation by the Indemnitor, at the sole
expense of the Indemnitee.  In such

 

15

--------------------------------------------------------------------------------


 

event, the obligation of the Indemnitor to the Indemnitee shall be equal to the
lesser of (y) the amount of the offer of settlement which the Indemnitee refused
to accept plus Indemnitee’s Loss, if any, prior to the date the Indemnitor
notifies the Indemnitee of the offer of settlement, and (z) the actual
out-of-pocket amount the Indemnitee is obligated to pay as a result of the
Indemnitee’s continuing to pursue such matter, in each case subject to the Cap. 
The Indemnitor shall be entitled to recover from the Indemnitee any additional
expenses incurred by the Indemnitor as a result of the decision of the
Indemnitee to pursue such matter.

 

5.5            Exclusive Remedy.  Except as provided in the Ancillary
Agreements, each party hereto agrees that, from and after the Closing, its sole
and exclusive remedy at law with respect to any and all claims relating to the
subject matter of this Agreement shall be pursuant to the indemnification
provisions set forth in this Article 5.

 

6.                  Other Agreements and Covenants.

 

6.1            Prorations.  Aerojet shall reimburse DMC a pro rata portion of
any operating expenses other than those governed by the Sublease or Equipment
Lease relating to the Business paid prior to the Closing Date and paid by DMC
for periods after the Closing Date.  DMC shall reimburse Aerojet a pro rata
portion of any operating expenses or taxes paid by Aerojet after the Closing
Date relating to periods prior to the Closing Date.

 

6.2            DMC/SF Employees.  At the time of the Closing, Aerojet will offer
employment to selected employees of DMC/SF. Employees hired by Aerojet will be
credited with a vacation accrual upon their hiring, using the Aerojet vacation
accrual schedule, but based on each employee’s years of service at DMC/SF as of
the date of Closing.  Aerojet will also offer the same benefits currently
provided to Aerojet employees to any DMC/SF employee hired by Aerojet.

 

6.3            Pre-Closing Activities of DMC/SF.  After the date hereof and
until Aerojet takes possession of the Facility and DMC/SF Assets under the
Sublease and Equipment Lease, DMC/SF shall maintain the Spin Forge Assets at the
Facility.  Upon reasonable notice to DMC/SF, Aerojet may enter the Facility to
inspect the Spin Forge Assets.  DMC/SF shall exercise reasonable care with
respect to the Spin Forge Assets.

 

16

--------------------------------------------------------------------------------


 

6.4            Post-Closing Warranty Work.  After the date hereof, as requested
by DCM/SF Aerojet will perform, in a commercially reasonable manner, on behalf
of DMC/SF any warranty repairs required on Spin Forge products manufactured by
DMC/SF prior to the date hereof.  DMC/SF will reimburse Aerojet at Aerojet’s
actual direct and indirect costs, such indirect costs to be calculated in a
manner consistent with Aerojet’s standard practice for internally allocating
such indirect costs, but no profit.  Services provided by Aerojet to DMC/SF
pursuant to this Article 6.3 shall be provided in accordance with a mutually
agreed upon scope of work, estimated cost, terms and conditions, and delivery
schedule.  DMC/SF shall be entitled to audit Aerojet’s books and records with
respect to any such warranty repairs.  Nothing herein shall preclude DMC/SF from
having such warranty repairs performed by another vendor, supplier, or affiliate
of DMC/SF.

 

6.5            Termination of Certain Agreements.  Upon Closing, the parties
shall mutually terminate the “Teaming Agreement” between Aerojet-General
Corporation and Spin Forge, dated May 3, 2002, pursuant to Article III.F.1.d.
thereof.  In addition, upon Closing, the parties shall also mutually terminate
the “Joint Venture Agreement” between Spin Forge International, Inc. and
Atlantic Research Corporation, as amended and assigned, dated November 27, 1995,
pursuant to Article 7(a) thereof.

 

6.6            Novation/Assignment of Contracts.  DMC/SF and Aerojet each will
use its reasonable commercial efforts after the Closing Date to obtain all
consents, approvals or authorizations of any government, governmental agency,
authority or instrumentality, court or arbitration tribunal or third parties
that are not obtained prior to the Closing Date and that are required in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements; provided that Aerojet will be required to make any
expenditures or incur any liability to obtain any third party consent required
in connection with the consummation of the transactions contemplated by this
Agreement, except as expressly agreed in writing.

 

6.7            Nonassignable Authorizations.  To the extent that the assignment
of any contract, licenses, permit, or approval issued or to be issued or
assigned or to be assigned to Aerojet pursuant to this Agreement, including but
not limited to the Licenses and Permits, shall require the consent of any other
party, this Agreement shall not constitute a contract to assign the

 

17

--------------------------------------------------------------------------------


 

same if an attempted assignment would constitute a breach thereof.  If any such
consent is not obtained, then DMC/SF shall cooperate with Aerojet in any
reasonable arrangement requested by Aerojet designed to provide to Aerojet the
benefits under any such Licenses and Permits, including enforcement of any and
all rights of DMC/SF against the other party thereto arising out of breach or
cancellation thereof by such other party or otherwise.

 

6.8            Tax Matters.

 

All transfer, documentary, sales, use, stamp, registration and other such taxes,
and all conveyance fees, recording charges and other fees and charges (including
any penalties and interest) incurred in connection with the consummation of the
transactions contemplated by this Agreement shall be paid by Aerojet when due,
and Aerojet will, at its own expense, file all necessary Tax Returns and other
documentation with respect to such Taxes, fees and charges.

 

6.9            Access to Records.  For a period of 90 days after Closing,
subject to any laws relating to antitrust, export controls, employment or
privacy issues and subject to rules applicable to visitors at either party’s
offices generally, each party shall afford to the other party and its
representatives copies of and access to, upon reasonable notice and during
normal business hours, all books and records, contracts, documents and
information of and relating to the assets, liabilities, operations and other
aspects of the Business; provided, however, that such investigation shall be
conducted in a manner which does not interfere with the normal operations,
customers and employee relations of the party being investigated. 

 

6.10      Environmental Matters.

 

Aerojet covenants and agrees to:  (a) comply with all applicable Environmental
Laws in the course of its Sublease of the Facility, Equipment Lease, ownership,
operation, use and/or occupancy of the Facility; (b) take all necessary steps
and measures to ensure that the subsurface of the Facility remains undisturbed,
except in case of emergencies or imminent risk to human health or safety (in
which case DMC/SF will immediately be contacted and consulted in its capacity as
Lessee and Sublessor of the Facility), including without limitation, the
prohibition of (i) the installation of any underground storage tank, (ii) the
storage or use of fuel oil as a heating source, at the Facility, or (iii) the
performance of any subsurface investigation, including the installation of
groundwater monitoring wells or soil test pits or performance of subsurface

 

18

--------------------------------------------------------------------------------


 

sampling in any manner unless directed to do so by court order or a government
regulatory agency (in such instance, Aerojet shall provide written notice to DMC
upon receipt of any and all orders or directives and shall not commence any
required work without the prior written consent of DMC, such consent to not be
unreasonably denied or delayed); and, (c) to the extent possible, use
commercially reasonable best efforts to include in all legal instruments (e.g.,
permitted assignments or leases) whereby Aerojet transfers some or all of its
interest in the Acquired Assets to another person or entity, a release of and
covenant not to sue DMC by the transferee, from any and all claims, demands,
causes of actions (including causes of action in tort), losses, damages,
liabilities, costs and expenses (including consultant’s and attorney’s fees and
court costs) at any time by reason or arising out of any Environmental Laws or
issues concerning alleged Hazardous Substances that the transferee might assert
or allege against DMC.

 

7.                  General.

 

7.1            Non-Competition.  DMC/SF agrees that for so long a Aerojet is
producing rocket motor cases or pressure tanks that were manufactured or offered
for sale by DMC/SF as of the Closing utilizing the Leased Equipment and the
technology sold pursuant to Sections 2.1(b) and (c) hereto (the “Spin Forge
Products”), DMC shall not engage in the business of manufacturing and selling
Spin Forge Products.

 

7.2            Publicity.  No party shall issue any press release or make any
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other party; provided, however, that DMC may issue
any press release or make any public announcement or filing it believes in good
faith is required by applicable law or any listing or trading agreement
concerning its publicly traded securities.  Each party shall advise the other of
any press release or announcements to the public with respect to this Agreement
and provide an opportunity to review any such proposed communication prior to
its release.

 

7.3            Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the state
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the state of California.

 

19

--------------------------------------------------------------------------------


 

7.4            Waiver of Jury Trial.  DMC/SF AND AEROJET HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

7.5            Survival.  The Ancillary Agreements shall survive the Closing in
accordance with their terms.  The representations, warranties, covenants and
other agreements herein contained shall continue in full force and effect after
the Closing as set forth in Section 5.3 hereto.

 

7.6            Entire Agreement.  This Agreement, together with the Ancillary
Agreements and the exhibits and schedules hereto and thereto, contains the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, written or oral,
with respect thereto.  No amendment, supplement, modification, waiver or
termination of this Agreement shall be implied or be binding (including any
alleged waiver based on a party’s knowledge of any inaccuracy in any
representation or any breach of warranty or covenant contained herein) unless in
writing and signed by the party against which such amendment, supplement,
modification, waiver or termination is asserted.  No waiver of a provision of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly therein provided

 

7.7            Successors and Assigns.  All of the terms and provisions of this
Agreement by or for the benefit of the parties shall be binding upon and inure
to the benefit of their respective successors, permitted assigns, heirs and
personal representatives.  The rights and obligations provided by this Agreement
shall not be assignable, except by either party (without discharge of its
obligations hereunder) to a subsidiary or affiliate or a successor to its
business, and, except as expressly provided herein, nothing herein is intended
to confer upon any person other than the parties and their successors, any
rights or remedies under or by reason of this Agreement.

 

20

--------------------------------------------------------------------------------


 

7.8            Form and Content of Documents.  All instruments or documents to
be delivered by any party to this Agreement shall be in form and content
reasonably satisfactory to the counsel for the party receiving such instrument
or document.

 

7.9            Execution in Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same Agreement.

 

7.10      Interpretation and Construction.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.  Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.  The term “including” shall mean including without limitation.  The
parties intend that each representation, warranty, and covenant contained herein
shall have independent significance.  If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant.  Any term
or provision of this Agreement that is invalid or unenforceable in any situation
in any jurisdiction shall not affect the validity or enforceability of the
remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.

 

7.11      Notices.  All notices, requests, demand, claims and other
communications hereunder shall be in writing.  Any such written communication
shall be deemed to have been duly given (except as may otherwise be specifically
provided herein to the contrary), and shall be deemed sufficient to preserve the
rights of the sending party, if either (i) mailed by certified or registered
mail, with postage prepaid by sender, or shipped by express courier service,
with charges prepaid by sender and receipted for by or on behalf of the intended
recipient, in each case to the following address (or to such other address as
any part may

 

21

--------------------------------------------------------------------------------


 

designate for himself or itself by notice to the other parties given pursuant
hereto), or else (ii) delivered by hand with evidence of delivery:

 

If to DMC/SF:

 

President

 

 

Dynamic Materials Corporation

 

 

5405 Spine Road

 

 

Boulder, CO 80301

 

 

Attention:  Yvon Cariou

 

 

Fax Number (303) 604-1897

 

 

 

With a copy to:

 

Chief Financial Officer

 

 

Dynamic Materials Corporation

 

 

5405 Spine Road

 

 

Boulder, CO 80301

 

 

Attention:  Richard Santa

 

 

Fax Number (303) 604-1897

 

 

 

If to Aerojet

 

Aerojet General Corporation

 

 

P. O. Box 1036

 

 

Camden, AR 71711-1036

 

 

Attention: Robert Shenton

 

 

Vice-President, Operations

 

 

Fax Number: (870) 574-3528

 

 

 

With a copy to:

 

Aerojet General Corporation

 

 

P. O. Box 13222

 

 

Sacramento, CA 95813-6000

 

 

Attention: Brian E. Sweeney

 

 

Vice-President, Legal and Contracts

 

 

Fax Number: (916) 351-8610

 

8.                  Conditions to Closing; Closing Deliverables; Termination.

 

8.1            Simultaneous Execution and Closing.  The consummation of the sale
and purchase of the Business contemplated by this Agreement (the “Closing”) will
occur simultaneously with the execution of the Agreement.  Closing will occur at
the offices of                                       at
                                      at 10:00 a.m. California time on September
                                         ,                       , or at such
other date and time as may be mutually agreeable to the parties hereto (the
“Closing Date”).

 

22

--------------------------------------------------------------------------------


 

8.2            Conditions Precedent to Obligation of Aerojet.  The obligation of
Aerojet to proceed with the Closing is subject to the fulfillment at Closing of
the following conditions, any one or more of which may be waived in whole or in
part by Aerojet at Aerojet’s sole option:

 

(a)             Closing Documents.  Aerojet shall have received the other
documents referred to in Article 8.3(a).

 

8.2.         Conditions Precedent to Obligation of DMC/SF.  The obligation of
DMC/SF to proceed with the Closing is subject to the fulfillment at Closing of
the following conditions, any one or more of which may be waived in whole or in
part by DMC/SF at DMC/SF’s sole option:

 

(a)             Closing Documents.  DMC/SF shall also have received the other
documents referred to in Article 8.3(b).  All agreements, certificates and other
documents delivered by Aerojet to DMC/SF hereunder shall be in form and
substance satisfactory to counsel for DMC/SF, in the exercise of such counsel’s
reasonable professional judgment.

 

8.3            Deliveries and Proceedings at Closing.

 

(a)             Deliveries by DMC/SF.  DMC/SF shall deliver or cause to be
delivered to Aerojet at the Closing:

 

a.                  the Sublease executed by DMC;

 

b.                 the Equipment Lease executed by DMC

 

c.                  the Option Agreement executed by DMC;

 

d.                 the TSA executed by DMC;

 

e.                  the written consent of DMC’s banks to release any and all
liens on the Acquired Assets;

 

f.                    such other deeds, bills of sale, assignments, certificates
of title, documents and other instruments of transfer and conveyance as may
reasonably be requested by Aerojet executed by DMC;

 

g.                 a completed Schedule 2.1(a), with a lump sum value for the
Assets.

 

23

--------------------------------------------------------------------------------


 

(b)            Deliveries by Aerojet.  Aerojet shall deliver or cause to be
delivered to DMC/SF at the Closing:

 

a.                  the Sublease executed by Aerojet;

 

b.                 the Equipment Lease executed by Aerojet;

 

c.                  the Option Agreement executed by Aerojet;

 

d.                 the TSA executed by Aerojet;

 

e.                  such other deeds, bills of sale, assignments, certificates
of title, documents and other instruments of transfer and conveyance as may
reasonably be requested by DMC/SF executed by Aerojet;

 

f.                    a completed Schedule 2.1(a), with a lump sum value for the
Assets.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

DYNAMIC MATERIALS CORPORATION

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

 

 

 

 

AEROJET GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

24

--------------------------------------------------------------------------------


 

Execution Copy

 

SCHEDULE 2.1 (a) - SPIN FORGE INVENTORY

 

Description/Program Name

 

 

 

Inventory
Value

 

 

 

 

 

 

 

ATACMS Cases and Domes

 

 

 

$

268,520

 

 

 

 

 

 

 

HAWK - Work-in-process

 

$

473,412

 

 

 

HAWK - Stores and Finished Goods

 

427,833

 

 

 

 

 

901,245

 

 

 

Less - Amounts Previously Billed to Aerojet

 

(147,853

)

 

 

Adjusted HAWK Program Total

 

$

753,392

 

753,392

 

 

 

 

 

 

 

HSAD Generator Cases

 

$

127,906

 

 

 

HSAD Booster Cases

 

446,686

 

 

 

HSAD Program Total

 

$

574,592

 

574,592

 

 

 

 

 

 

 

6992 - Minuteman III Tanks

 

 

 

68,423

 

 

 

 

 

 

 

Inventory Total

 

 

 

$

1,664,927

 

 

--------------------------------------------------------------------------------